Judgment affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is hereby, affirmed; for the reasons stated by the circuit court in its judgment reversing the judgment of the court of common pleas, and also for the reason that the court of common pleas erred in sustaining the plaintiff’s objection to the following question: “What risk, or hazard, or cause, or source of injury incident to transferring that cab from that push car on the 19th of April, 1905, *532was there that was known to the defendant company, or its foreman, Mr. Fisher, or could have been known by either, that was not known to the plaintiff, or that was not equally well known or obvious to the plaintiff as to the defendant company or its foreman?”
Crew, C. J., Summers, Davis, Shaucic and Price, JJ., concur.